Order filed May 17, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00044-CV        
                                                    __________
 
                  IN THE
INTEREST OF B.S. AND B.F., CHILDREN

 
                                   On
Appeal from the 318th District Court
                                                          Midland
County, Texas
                                                 Trial
Court Cause No. FM 52,162
 

 
                                                                     O
R D E R
 
            This
is an accelerated appeal from an order terminating parental rights.  The
children’s mother filed a premature notice of appeal from the trial court’s
January 23, 2012 order of termination.  See Tex. R. App. P. 27.1(a).  The record on appeal has been on file
in this court since February 21, 2012.  However, the appeal is stalled due to
the failure of appellant’s counsel to file a brief.  We abate the appeal and
remand to the trial court for the appointment of new appellate counsel.  
Appellant’s
brief was originally due to be filed on March 12, 2012.  On March 22, appellant
filed a motion for extension.  This court granted the motion in part and extended
the due date to April 13.  On April 16, appellant filed a second motion for
extension, which was also granted in part.  By letter, this court reminded
appellant that this was an accelerated appeal, informed her that the due date
for her brief had been extended to April 24, and notified her that this court
expected the brief to be filed by that date.  After the due date had again
passed without a brief being filed, the clerk of this court called to inquire
about the brief.  On May 10, court-appointed counsel for appellant, Lilly A.
Plummer, informed the clerk of this court that her brief was being sent that
day by overnight mail.  This court has yet to receive appellant’s brief.  We
note that, pursuant to a recent amendment to the Texas Rules of Judicial
Administration, a court of appeals is to ensure that an appeal in a parental
termination case is brought to final disposition within 180 days of the date
that the notice of appeal is filed.  Tex.
R. Jud. Admin. 6.2, reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. F app. (West)
(effective May 1, 2012).
We
abate this appeal and remand the case to the trial court with instructions for
the trial court to remove Plummer as counsel for appellant and to appoint new
appellate counsel to represent appellant.  The trial court clerk is instructed
to file in this court a supplemental clerk’s record evidencing such removal and
appointment on or before May 31, 2012.  Appellant’s brief will be due in this
court twenty days from the date of the appointment of new counsel.
            The
appeal is abated.
 
PER CURIAM
 
May 17, 2012                                                                                      
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.